GUIDRY, J.,
concurs in the denial of rehearing with reasons.
| jThe privilege created by La.Code of Evid. art. 511 is for “confidential communications,” that is, communications “made privately and not intended for further disclosure by the person to a clergyman in his professional character as a spiritual adviser,” and belongs to the communicant. There is no express statutory privilege, exception to the reporting mandate, or even particular reference to communications during the Catholic Sacrament of Reconciliation or Confession. Whether or not the communication was part of a “confession per se” as that term is understood in religious doctrine, may be an ecclesiastical problem for the priest, but it does not appear to be relevant here to consideration of the meaning and intent of the Louisiana statutes involved in this case.
VICTORY, J., dissents from the denial of rehearing and would grant and docket.